Per Curiam.
Appellee movés to dismiss the appeal for the reason that the transcript was not filed within the time fixed by statute. The time for taking appeals under §672 Burns 1908, §633 R. S. 1881, begins to run from the date that the motion for a new trial of the cause is overruled. Joyce v. Dickey (1885), 104 Ind. 183; Moon v. Cline (1895), 11 Ind. App. 460; New York, etc., R. Co. v. Doane (1886), 105 Ind. 92. In the case at bar the motion for a new trial was overruled May 17, 1907, the transcript was filed May 18, 1908. The statute (§1350 Burns 1908, §1280 R. S. 1881) provides that, the time within which an act is to be. done is to be computed'by excluding the first day and including the last day. If the last day be Sunday it should be excluded. The last day in the case at bar occurred on Sunday. The transcript was filed in time.
Motion overruled.